BROWN, Judge,
concurring.
I concur in a remand to supplement the record; however, the first question that has to be answered by the trial court is whether a motion for the appointment of a sanity commission was, in fact, filed in this action. Initially defendant was charged by a bill of information with attempted second degree murder. In that case defendant filed a motion for the appointment of a sanity commission. The trial court set a hearing date to determine if the motion was in order; however, the victim died and a grand jury thereafter indicted defendant for second degree murder.
In the transcript furnished on rehearing by the state, defense counsel explained that “... there was an indictment filed, and we did not apply for (a) sanity commission at that point. So in reality we have not applied for one, so there is nothing really before the court.”